Exhibit 99.2 Kinross Gold Corporation 40 King Street West, Scotia Plaza, 52nd Floor Toronto, ON, Canada M5H 3Y2 NEWS RELEASE Kinross declares dividend increase Toronto, Ontario, August 12, 2009 – Kinross Gold Corporation (TSX: K; NYSE: KGC) announced today that the Board of Directors has declared a dividend of $0.05 per common share, an increase of 25% over the dividend paid on March 31, 2009. The dividend is payable on September 30, 2009 to shareholders of record at the close of business on September 23, 2009. This dividend qualifies as an “eligible dividend” for Canadian income tax purposes. About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines and projects in the United States, Brazil, Chile, Ecuador and Russia, and employs approximately 5,500 people worldwide. Kinross’ strategic focus is to maximize net asset value and cash flow per share through a four-point plan built on: delivering mine and financial performance; attracting and retaining the best people in the industry; achieving operating excellence through the “Kinross Way”; and driving new opportunities through exploration and acquisition. Kinross maintains listings on the Toronto Stock Exchange (symbol:K) and the New York Stock Exchange (symbol:KGC). Media Contact Steve Mitchell Vice-President, Corporate Communications phone:(416)365-2726 steve.mitchell@kinross.com Investor Relations Contacts Erwyn Naidoo Lisa Doddridge Vice-President, Investor Relations Director, Investor Relations phone:(416) 365-2744 phone:(416)369-6480 erwyn.naidoo@kinross.com lisa.doddridge@kinross.com www.kinross.com
